Citation Nr: 0908127	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, to include as 
secondary to claimed diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, to include as 
secondary to claimed diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Veteran's diabetes mellitus and peripheral neuropathy 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current medical diagnosis of tuberculosis.

2.  There is no evidence associating the Veteran's current 
granulomatous calcifications of the lung and positive 
tuberculosis skin test results with the Veteran's active 
service.


CONCLUSION OF LAW

Tuberculosis was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has indicated that he has 
not received any treatment at a VA facility.  The Veteran 
submitted private treatment records from Central Arkansas 
Hospital (including Drs. C.W. and J.B.), dated April 1998 to 
October 1998; Family Practice Associates, dated February 1993 
to August 2003; Drs. R and K, dated January 1994 to October 
1994; Drs. S and D, dated July 1996 to October 1998; Arkansas 
Health Department, dated September 1987 to January 1994; Dr. 
J.B., dated in December 2001; Dr. D.S., dated August 2006 to 
August 2007; and Heart Clinic Arkansas, dated in August 2006, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.

The Board notes that the Veteran, to date, has not been 
afforded a VA medical examination in regard to his claim of 
entitlement to service connection for tuberculosis.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence that the Veteran was 
diagnosed with or treated for tuberculosis in service, there 
is no evidence that the Veteran is currently diagnosed with 
tuberculosis, and there is no indication, other than the 
Veteran's and his representative's statements, that the 
Veteran's current positive tuberculosis skin tests and 
granulomatous calcifications of the lung may be associated 
with either an active tuberculosis infection or the Veteran's 
in service respiratory symptoms.  As such, the Board finds it 
unnecessary to afford the Veteran a VA medical examination 
regarding his tuberculosis claim.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
tuberculosis.  He contends that he is currently infected with 
tuberculosis and that he was first infected with tuberculosis 
while in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for tuberculosis.  The 
Board notes that the Veteran was treated a number of times 
for respiratory symptoms while in service; however, he was 
never diagnosed with or treated for tuberculosis.  Upon 
examination at separation from service in March 1975, he was 
not noted to be diagnosed with tuberculosis or have any lung 
or chest abnormalities.  The examiner noted that the Veteran 
coughed up blood three times while in Thailand; however, 
these occurrences were attributed to the flu or chest 
congestion.  A chest x-ray, performed at separation from 
service, did not reveal any lung abnormalities.

The Veteran's post-service treatment records do not reveal a 
diagnosis of tuberculosis.  The Veteran's post-service 
treatment records reveal that he has tested positive on 
tuberculosis skin tests, such as the PPD (purified protein 
derivative) test, since October 1987.  However, the post-
service treatment records do not reveal any diagnosis of 
tuberculosis.

In December 2001 the Veteran underwent a private X-ray 
examination of his chest.  He was noted to have a history of 
a positive tuberculosis skin test.  The X-ray revealed that 
the lungs were free of active disease; however, granulomatous 
calcifications were noted.

The preponderance of the evidence is against the Veteran's 
claim for service connection for tuberculosis.  Except for 
his statements and claims, there is no competent medical 
evidence which shows that the Veteran has a diagnosis of 
tuberculosis.  While the medical evidence of record indicates 
that the Veteran has tested positive on tuberculosis skin 
tests since October 1987 and that the Veteran currently has 
granulomatous calcifications of the lung, the Veteran has 
never been diagnosed with a tuberculosis infection.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of a positive tuberculosis skin test until October 1987, more 
than 12 years after separation from service.  This is 
significant evidence against the claim.

The Veteran's noted granulomatous calcifications have not 
been associated with any diagnosis and, therefore, do not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Lastly, there is no evidence, other than the Veteran's and 
the his representative's statements, associating the 
Veteran's current positive tuberculosis skin test results or 
the current granulomatous calcifications with the Veteran's 
coughing up of blood or respiratory symptoms in service.  In 
fact, the Veteran's in-service respiratory symptoms were 
associated with the flu or chest congestion and an X-ray of 
the chest, performed at separation from service did not 
reveal any abnormalities.

In light of the evidence, the Veteran's claim of entitlement 
to service connection for tuberculosis is denied as he has 
never been diagnosed with tuberculosis and there is no 
evidence associating the Veteran's current positive 
tuberculosis skin test results or granulomatous 
calcifications with the Veteran's in service respiratory 
symptoms.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for tuberculosis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tuberculosis is denied.


REMAND

The Veteran seeks entitlement to service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicides; entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, to include as 
secondary to claimed diabetes mellitus; and entitlement to 
service connection for peripheral neuropathy, bilateral upper 
extremities, to include as secondary to claimed diabetes 
mellitus.

The Veteran contends that his diabetes mellitus is due to 
exposure to herbicides while stationed in Thailand.  The 
Court has consistently held that the evidentiary development 
procedures provided in VBA's Adjudication Procedure Manual, 
M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 
282 (1999) (holding that the Board failed to comply with the 
duty to assist requirement when it failed to remand the case 
for compliance with the evidentiary development called for by 
the M21-1).  

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
Demilitarized Zone of Korea.  Specifically, the M21-1MR 
provides that the following development should be performed:

a)  Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.
	b)  Furnish the veteran's description of exposure 
to C&P service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a review 
of the Department of Defense's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.
c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request 
to The United States Joint Services Records 
Research Center (JSRRC) for verification of 
exposure to herbicides.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n).

To date, development regarding the Veteran's reported service 
in Thailand has not been performed.  Accordingly, this case 
must be remanded for development in accordance with M21-1MR 
to be performed.

The Veteran also seeks service connection for peripheral 
neuropathy, bilateral lower extremities and peripheral 
neuropathy, bilateral upper extremities, which he contends is 
secondary to his claimed diabetes mellitus.  Since the 
Veteran's claims of entitlement to service connection for 
peripheral neuropathy, bilateral lower extremities and 
peripheral neuropathy, bilateral upper extremities, are 
claimed to be secondary to his claimed diabetes mellitus, the 
Board finds the issues of service connection for peripheral 
neuropathy, bilateral lower extremities and peripheral 
neuropathy, bilateral upper extremities, to be inextricably 
intertwined with that of entitlement to service connection 
for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the issues of 
entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities and peripheral neuropathy, 
bilateral upper extremities, until the issue of entitlement 
to service connection for diabetes mellitus.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(n).

2.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


